 



Exhibit 10.31
TECHTEAM GLOBAL, INC.
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN
Effective June 1, 2007
     1.     Purpose. The purpose of the Techteam Global, Inc. Non-Employee
Directors Deferred Compensation Plan (the “Plan”) is to enable directors of
Techteam Global, Inc. (the “Company”) who are not also employees of the Company
to defer the receipt of certain compensation earned in their capacity as
directors of the Company.
     2.     Effective Date. The Plan is effective June 1, 2007. The Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).
     3.     Eligibility. Directors of the Company who are not also employees of
the Company or any of its subsidiaries (“Directors”) are eligible to elect to
participate in the Plan.
     4.     Administration. The Plan shall be administered by the Compensation
Committee of the Board (the “Committee”). The Committee shall have the authority
to adopt rules and regulations for carrying out the Plan’s intent and to
interpret, construe and implement the provisions thereof. Determinations made by
the Committee with respect to the Plan shall be final and binding on all
persons, including but not limited to the Company, each Director participating
in the Plan and such Director’s beneficiaries. The Committee may delegate its
administrative authority hereunder to one or more employees of the Company, or a
committee made up of such employees, and the term “Committee” herein shall mean
such delegee to the extent of such delegation.
     5.     Deferral of Fees. A Director may elect to defer under the Plan all
or a portion of the amounts to be paid to him or her for service as a member of
the Board, including monthly retainer, Board and committee meeting fees (but
excluding any payment or reimbursement with respect to a Director’s expenses
arising from his or her service as a member of the Board) that would otherwise
be payable in cash or in shares of the Company’s common stock (“Company Stock”)
in accordance with the Company’s director compensation policies as in effect
from time to time (such compensation, collectively, “Director Fees”). In order
to defer Director Fees, the Director must file a deferral election with the
Company in such form, and in such manner, as the Company shall determine,
subject to the following:
(a)     Except as provided in subsection (b) below, a deferral election must be
made during the election period established by the Company, which election

 



--------------------------------------------------------------------------------



 



period shall end no later December 31 preceding the calendar year in which the
Director Fees would otherwise be earned.
(b)     If a Director first becomes eligible to participate after the first day
of a calendar year, he or she must file a deferral election within thirty
(30) days after the date on which he or she first became eligible. Such deferral
election shall only apply to Director Fees earned after the date on which the
deferral election is filed with the Company.
(c)     Once a Director has elected to defer his or her Director Fees, the
election may not be revoked and shall continue in force for the remainder of the
Director’s service as a member of the Board; provided, however, that a Director
may, prior to the beginning of a calendar year and in accordance with such rules
as are established by the Company, revoke or modify his or her deferral election
with respect to the entirety of such calendar year.
     6.     Form of Deferral; Investment Options. The Company shall establish a
separate deferred compensation account (an “Account”) on its books in the name
of each Director who has elected to participate in the Plan. The amount deferred
shall be credited to the Director’s Account on the date the amount would have
otherwise been paid to the Director (the “Deferral Date”).
     (a)     All cash deferred into the Plan will be deemed invested in the
investment options (as made available by the Committee from time to time, which
investment options shall include Company Stock units) selected by the Director.
Deferrals of Company Stock shall be automatically deemed invested in Company
Stock units.
     (b)     A Director may make an initial investment election at the time of
enrollment in the Plan in whole increments of five percent (5%). A Director may
also elect to reallocate his or her Account, and may elect to allocate any
future cash deferrals, among the various investment options in whole increments
of five percent (5%) from time to time as prescribed by the Committee; provided
that deferrals of Company Stock may not be re-allocated out of Company Stock
units. Such investment elections shall remain in effect until changed by the
Director. All investment elections shall become effective as soon as practicable
after receipt of such election by the Company, and must be made in the form and
manner and within such time periods as the Company prescribes in order to be
effective. In the absence of an effective election, the Director’s cash
deferrals shall be deemed invested in Company Stock units.
     (c)     The number of Company Stock units credited to a Director’s Account
as of each Deferral Date shall equal (i) the number of shares of Company Stock
being deferred, or (ii) if cash is being deferred into Company Stock units, the
number calculated by dividing by the amount so deferred by the Fair Market Value
(as defined in the Company’s 2007 Incentive Stock and Awards Plan (the “2007
Plan”)) of a share of Company Stock as of such Deferral Date.
     (d)     On each valuation date as determined by the Committee, the
Committee shall credit the deemed investment experience with respect to the
selected (or required) investment options to each Director’s Account.

 



--------------------------------------------------------------------------------



 



     (e)     Notwithstanding anything to the contrary herein, all elections
under this section by a Director who is subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) are subject to review by
the Company prior to implementation. The Company may restrict additional
transactions, rescind transactions, or impose other rules and procedures, to the
extent deemed desirable by the Company in order to comply with the Exchange Act
or to comply with any Company policy, including but not limited to, insider
trading policies.
     (f)     Company Stock units shall be adjusted in accordance with the
adjustment provisions of Section 14 of the 2007 Plan.
     7.     Dividend Equivalents. Additional Company Stock units shall be
credited to a Director’s Account as of each date (a “Dividend Date”) on which
cash dividends and/or special dividends and distributions are paid with respect
to Company Stock. The number of Company Stock units to be credited pursuant to
this Section 7 shall equal the quotient obtained by dividing (a) the product of
(i) the number of the Company Stock units credited to such Account on the record
date for such dividend or distribution and (ii) the per share dividend (or
distribution value) payable on such Dividend Date, by (b) the Fair Market Value
of a share of Company Stock as of such Dividend Date.
     8.     Restrictions on Transfer. The right of a Director or that of any
other person to the payment of deferred compensation or other benefits under the
Plan may not be assigned, transferred, pledged or encumbered except by will or
by the laws of descent and distribution.
     9.     Payment of Account.
     (a)     General Payment. At the time of making a deferral election for a
calendar year (or portion thereof for a newly eligible Director), a Director
shall elect the date that payment of the amount deferred for such year (as
adjusted for earnings or losses thereon) will be made. In the absence of an
election, the amount deferred will be paid on the first day of the month (or as
soon as practicable thereafter) following the month in which the Director incurs
a separation from service from the Company and its affiliates (within the
meaning of Code Section 409A).
     (b)     Acceleration Upon Separation from Service. In the event a Director
separates from service prior to the date all amounts credited to his Account are
distributed, the balance of the Director’s Account shall be paid on the first
day of the month (or as soon as practicable thereafter) following the month in
which the Director incurs a separation from service from the Company and its
affiliates (within the meaning of Code Section 409A).
     (c)     Manner of Payment. All distributions from the Plan shall be made in
a single sum. Each whole Company Stock unit credited to the Account shall be
paid in the form of one share of Company Stock, and any fractional Company Stock
unit and the balance of the remainder of the Account shall be paid in cash. The
value of a fractional Company Stock unit shall be calculated using the Fair

 



--------------------------------------------------------------------------------



 



     Market Value of a share of Company Stock as determined on the date
immediately preceding the payment date.
     (d)     Acceleration of Payments. Notwithstanding any other provision of
the Plan, if the Committee determines that all or any portion of a Director’s
Account is required to be included in the Director’s income as a result of a
failure to comply with the requirements of Code Section 409A and the regulations
promulgated thereunder, the Company shall immediately make distribution from the
Plan to the Director or beneficiary, in one lump sum, of the amount (but not
exceeding the amount) that is so taxable.
     10.     Designation of Beneficiary. Each Director may designate a
beneficiary to receive the balance of the Director’s Account in the event of the
Director’s death prior to payment thereof. Such designation shall be made in
such form and manner and within such time periods as the Company may prescribe.
A Director can change his beneficiary designation at any time, provided that
each beneficiary designation shall revoke the most recent designation, and the
last designation received by the Company while the Director was alive shall be
given effect. If a Director designates a beneficiary without providing in the
designation that the beneficiary must be living at the time of distribution, the
designation shall vest in the beneficiary the distribution payable after the
Director’s death, and such distribution if not paid by the beneficiary’s death
shall be made to the beneficiary’s estate. In the event there is no valid
beneficiary designation in effect at the time of the Director’s death, in the
event the Director’s designated beneficiary does not survive the Director, or in
the event that the beneficiary designation provides that the beneficiary must be
living at the time of distribution and such designated beneficiary does not
survive to the distribution date, the Director’s estate will be deemed the
beneficiary and will be entitled to receive payment.
     11.     Change of Control. Notwithstanding any provisions of the Plan to
the contrary, upon the occurrence of a Change of Control, the balance of a
Director’s Account under the Plan shall be immediately payable in cash. For
purposes of the Plan, “Change of Control” shall have the meaning set forth in
the 2007 Plan; provided, however, that an event shall not constitute a Change of
Control hereunder unless the event qualifies as a “change in control event” as
defined in proposed or final regulations issued under Code Section 409A.
     12.     Unfunded Plan; Creditor’s Rights. The Plan is intended to be an
“unfunded” plan. The obligation of the Company under the Plan is purely
contractual and shall not be funded or secured in any way. A Director or any
beneficiary shall have only the interest of an unsecured general creditor of the
Company in respect of the amounts credited to such Director’s Account under the
Plan.
     13.     Successors in Interest. The obligations of the Company under the
Plan shall be binding upon any successor or successors of the Company, whether
by merger, consolidation, sale of assets or otherwise, and for this purpose
reference herein to the Company shall be deemed to include any such successor or
successors.

 



--------------------------------------------------------------------------------



 



     14.     Governing Law; Interpretation. The Plan shall be construed and
enforced in accordance with, and governed by, the laws of the State of Michigan.
The Company intends that transactions under the Plan shall be exempt under
Rule 16b-3 promulgated under the Exchange Act, unless otherwise determined by
the Company.
     15.     Termination and Amendment of the Plan. The Board may terminate the
Plan at any time; provided, that termination of the Plan shall not adversely
affect the rights of a Director or beneficiary thereof with respect to amounts
previously deferred under the Plan without the consent of such Director or that
of such Director’s beneficiary, as applicable. The Board or Committee may amend
the Plan at any time and from time to time; provided, however, that no such
amendment shall adversely affect the rights of any Director or beneficiary
thereof with respect to amounts previously deferred under the Plan. Upon
termination of the Plan, the Committee may, in its discretion, direct early
payment of Directors’ Accounts; provided, however, (i) no payments, other than
payments that would have been payable under the terms of the Plan if termination
of the Plan had not occurred, may be made within twelve (12) months of the
Plan’s termination date, (ii) all payments are made within twenty-four
(24) months of the Plan’s termination date, and (iii) no other actions are taken
by the Company or the Committee that would cause the payment of Accounts to be
treated as an impermissible acceleration of benefits under Code Section 409A.

 